Citation Nr: 9917661	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-04 944D	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right middle 
finger condition.

2.  Entitlement to a rating higher than 10 percent for 
chondromalacia of the left knee.

3.  Entitlement to a rating higher than 20 percent for 
chondromalacia of the right knee and a tear of the medial 
meniscus cartilage.


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1979 to December 1981.

In April 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, denied the 
veteran's claims for service connection for a right middle 
finger condition and for an increased rating for 
chondromalacia affecting his right knee and a tear of the 
medial meniscus cartilage (at the time, his right knee 
disability had a 10 percent rating).  The RO granted an 
increased rating, from 0 to 10 percent, for chondromalacia 
affecting the veteran's left knee.  In May 1997, he submitted 
a written statement contesting the RO's decision and 
requesting that the RO also consider an additional claim for 
a total disability rating based on individual unemployability 
due to his service-connected disabilities (TDIU).  In October 
1997, after considering the results of a VA compensation 
examination and the other evidence of record, the RO 
continued to deny the claim for service connection for a 
right middle finger condition.  The RO also denied a rating 
higher than 10 percent for the chondromalacia affecting the 
left knee.  The RO granted an increased rating, from 10 to 20 
percent, for the chondromalacia affecting the right knee and 
the tear of the medial meniscus cartilage.  The RO deferred 
consideration of the claim for a TDIU until a later date in 
order to obtain additional relevant evidence.  Therefore, 
this issue is not before the Board.  See 38 C.F.R. § 20.200 
(1998).  However, the veteran has continued to appeal 
for service connection for a right middle finger condition, 
for a rating higher than 10 percent for his left knee 
disability, and for a rating higher than 20 percent for his 
right knee disability.

In a written statement recently submitted to the Board, in 
June 1999, the veteran indicated, among other things, that he 
would like to contest the effective dates assigned for the 
increased ratings for his knee disabilities.  Just as in the 
case of his claim for a TDIU, the Board currently does not 
have jurisdiction over the issues of whether the RO assigned 
corrective effective dates for the increases in the ratings 
for his knee disabilities.  See 38 U.S.C.A. § 7105 (West 
1991).  Therefore, these issues are referred to the RO for 
all appropriate development and consideration.


REMAND

Although the RO certified the veteran's appeal to the Board 
on the issues of whether he is entitled to service connection 
for a right middle finger condition and higher ratings for 
his knee disabilities, there is no substantive appeal of 
record (such as on VA Form, Appeal to the Board) concerning 
either of these claims.  The veteran reportedly submitted a 
substantive appeal statement in April 1998, but, if so, it is 
not in his claims folder.  Upon realizing this, the Board 
immediately contacted the RO and attempted to obtain a copy 
of his substantive appeal because one is required in order to 
"perfect" the appeal and thereby confer jurisdiction to the 
Board over the issues in question.  See 38 C.F.R. §§ 20.200, 
20.202, 20.203, 20.300, 20.301, 20.302, 20.303, 20.304, 
20.305 (1998).  The RO indicated that it could not locate 
this document.  Consequently, in May 1999, the Board sent the 
veteran a letter requesting that he submit a copy of this 
document, if he had retained one in his possession, and, if 
not, that he submit another substantive appeal within 30 days 
to include in his claims folder.  The veteran thereafter 
submitted a written statement to the Board in June 1999 
indicating that he would like to testify at a hearing at 
the RO before a traveling Member of the Board (i.e., at a 
Travel Board hearing).  He also indicated this in his Notice 
of Disagreement (NOD), which he earlier submitted in November 
1997.  Therefore, he must be scheduled for a Travel Board 
hearing prior to considering his claims.  
See 38 C.F.R. § 20.704 (1998).

Accordingly, the case is hereby REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
Travel Board hearing at the earliest 
opportunity.  If he decides that he no 
longer wants a Travel Board hearing, then 
he must indicate this in a signed 
statement, and his statement must be 
placed in his claims folder to document 
this as fact.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










